Citation Nr: 0947157	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  04-30 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than August 14, 
1995, for the award of service connection for the cause of 
the Veteran's death.  

2.  Entitled to reinstatement of Dependency and Indemnity 
Compensation (DIC) benefits prior to October 1, 1998.  

3.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to July 
1954.  He died in August 1971.  The appellant is the 
Veteran's surviving spouse.

This matter originally came to the Board of Veterans' Appeals 
(Board) from August 2003 and October 2003 determinations of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which granted service connection 
for the cause of the Veteran's death, effective August 14, 
1995, and established payment of DIC benefits, effective 
October 1, 1998.  

The appellant appealed the RO's determinations.  In a 
September 2006 decision, the Board denied an effective date 
earlier than August 14, 1995, for the award of service 
connection for the cause of the Veteran's death, and 
reinstatement of DIC benefits prior to October 1, 1998.  In 
the Introduction portion of that decision, the Board also 
referred the appellant's claim of entitlement to accrued 
benefits to the RO for initial consideration.  

The appellant appealed the Board's September 2006 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2008 memorandum decision, the Court 
affirmed the Board's decision.  In an April 2009 memorandum 
decision, however, the Court granted the appellant's motion 
for reconsideration, withdrew its August 2008 memorandum 
decision, vacated the Board's September 2006 decision, and 
remanded the matter to the Board for readjudication.  

While the above matter was pending before the Court, in a 
March 2008 rating decision, the RO denied the appellant's 
claim for accrued benefits and she disagreed with the RO's 
decision.  In June 2008, the RO issued a Statement of the 
Case addressing the issue of entitlement to accrued benefits.  
The attached cover letter advised the appellant that if she 
wished to perfect an appeal, she should return the enclosed 
VA Form 9 within 60 days.  The appellant did not do so and 
the RO therefore closed her appeal.  

The Board notes, however, that after receiving the June 2008 
Statement of the Case addressing the issue of entitlement to 
accrued benefits, the appellant continued to submit lengthy 
statements to various VA officials, including a July 2008 
letter to the Director of the RO, in which she argued, inter 
alia, that she is entitled to accrued benefits.  To ensure 
that the appellant receives every possible consideration, the 
Board will accept her July 2008 letter to the Director of the 
RO in lieu of a VA Form 9.  See 38 C.F.R. §§ 20.200, 20.202 
(2009).  The issues on appeal therefore include the issue of 
entitlement to accrued benefits.  

A review of the record indicates that the appellant has had 
numerous representatives during the course of this claim.  
When this matter was last before the Board, she was 
represented by Keith Snyder, Esq.  In May 2007, she 
designated the Disabled American Veterans (DAV) as her 
representative.  See VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, executed 
on May 3, 2007.  In September 2009, the appellant revoked 
DAV's power of attorney, designating the Paralyzed Veterans 
of America (PVA) as her representative.  See VA Form 21-22, 
executed on September 2, 2009.  In November 2009, the 
appellant revoked PVA's power of attorney.  She now proceeds 
in this appeal pro se.  

In September 2009, the Board denied the appellant's motion 
for recusal or disqualification.  See 38 C.F.R. § 19.12, 
19.14 (2009).  

In October 2009, the Board granted the appellant's motion to 
advance her case on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2009). 

In a November 2009 statement, the appellant requested that 
the Chairman of the Board review and sign her appeal.  The 
appellant is advised that a proceeding instituted before the 
Board may not be assigned to the Chairman as an individual 
member.  See 38 U.S.C.A. § 7102 (West 2002).  Rather, the 
undersigned has been designated by the Chairman to render a 
determination in this case, in accordance with applicable 
procedures.  See 38 C.F.R. Parts 19 and 20 (2009).  


FINDINGS OF FACT

1.  According to his certificate of death, the Veteran died 
in August 1971 from intraabdominal metastases due to 
reticulum cell sarcoma.  (Medical evidence received in 1996 
indicates that reticular cell sarcoma is synonymous with non-
Hodgkin's lymphoma).  

2.  At the time of his death, the Veteran had no pending 
claims for VA benefits.

3.  The appellant's VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension, was 
received by VA on September 10, 1971.  

4.  Effective May 1, 1988, The Radiation-Exposed Veterans 
Compensation Act of 1988, Public Law 100-321, added lymphomas 
(except Hodgkin's disease) to the list of presumptive 
diseases associated with exposure to ionizing radiation.

5.  The appellant remarried on August [redacted], 1991, and was 
divorced on September [redacted], 1995.

6.  Effective October 1, 1998, the Veterans Millennium Health 
Care and Benefits Act, Pub. L. No. 106-117, § 502, removed 
the bar for payment of DIC benefits to a surviving spouse who 
had remarried. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 1, 1988, for 
the award of service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.114, 3.400 (2009).

2.  The appellant is not legally entitled to DIC benefits as 
the surviving spouse of the Veteran for the period from 
August [redacted], 1991, to October 1, 1998.  38 U.S.C.A. §§ 1310, 
1311 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.50, 3.55, 3.114 
(2009).

3.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the 
Court held that in the context of a claim for DIC benefits, 
the section 5103(a) notice must include:  (1) a statement of 
the conditions, if any, for which the Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  

Once a decision awarding service connection and assigning a 
disability rating and an effective date has been made, 
however, the section 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has been substantiated.  Dingess, 19 Vet. App. at 490.  In 
such cases, where the appellant then files a notice of 
disagreement with the initial rating and/or the effective 
date assigned, he or she has initiated the appellate process 
and different notice obligations arise, the requirements of 
which are set forth in 38 U.S.C.A. §§ 5104 and 7105.  Id.

This appeal concerns matters stemming from an appeal of the 
effective date of an award of service connection for the 
cause of the Veteran's death.  The Board notes that after the 
RO granted service connection for the cause of the Veteran's 
death in the August 2003 rating decision, the claim of 
service connection was substantiated, and any defect in the 
notice regarding that claim was therefore not prejudicial.  
See Dingess, 19 Vet. App. at 491.  The appellant has not 
specifically alleged any prejudice from defective VCAA, 
including from any downstream elements such as the effective 
date assigned.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008); see also the Court's August 2008 memorandum decision 
at page 1 (noting that "the Court is unable to conclude that 
any notice error, if committed, affected the essential 
fairness of the adjudication.  Consequently, any notice error 
would have to be considered harmless).  For the foregoing 
reasons, the Board finds that no further notification action 
is required.  

The Board further observes that the notification requirements 
of 38 U.S.C.A. §§ 5104 and 7105 have been met and the 
appellant has not argued otherwise.  For example, the record 
shows that the appellant was duly provided notice of the 
decision on appeal, as well as an explanation of the 
procedure for obtaining appellate review of the decision.  
Following receipt of her notice of disagreement, the 
appellant was appropriately notified of the pertinent 
criteria pertaining to effective dates in a Statement of the 
Case.  

With respect to the issue of entitlement to accrued benefits, 
the record shows that in a December 2007 letter issued prior 
to the initial decision on the claim, the RO addressed all 
three notice elements delineated in 38 C.F.R. § 3.159, as 
well as the additional requirements delineated by the Court 
in Dingess/Hartman.  Thus, VA has fulfilled its notification 
duties with respect to this issue.  The appellant has not 
argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

In this case, the Board finds that VA has undertaken all 
necessary development action.  The record on appeal documents 
exhaustive efforts on the part of the RO to compile evidence 
in support of the appellant's appeal.  Given the nature of 
the questions on appeal, there is no indication of 
outstanding evidence or information which would be pertinent 
to the appeal.  The appellant has not argued otherwise.  
Therefore, no useful purpose would be served in remanding 
this matter for additional evidentiary development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching its determination, the Board notes that neither 
the Court's August 2008 memorandum decision nor its April 
2009 memorandum decision raised any concern regarding VA's 
VCAA compliance, either substantively or as to the Board's 
previous discussions thereof.  The Board is aware of the 
Court's often stated interest in conserving judicial 
resources and avoiding piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] 
review BVA decisions in a piecemeal fashion"); Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990) ("[a]dvancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court").  Thus, if there had been specific VCAA 
deficiencies, such would have been raised by the Court.  The 
Board is therefore confident that if there were errors in 
terms of the VCAA or the Board's discussion thereof, this 
would have been brought to the Board's attention for the sake 
of judicial economy.  See also Chisem v. Gober, 10 Vet. App. 
526, 527-8 (1997) (under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case).  


Background

The appellant and the Veteran were married in January 1953.  
The Veteran died in August 1971.  According to his 
Certificate of Death, the cause of his death was 
intraabdominal metastases due to reticulum cell sarcoma.

According to a VA date stamp, on September 10, 1971, the RO 
received a typewritten VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension, from 
the appellant.  On the application, signed by the appellant 
on September 8, 1971, she specifically indicated that she was 
not claiming that the cause of the Veteran's death was due to 
service.  The RO treated the application as a claim for 
nonservice-connected death pension benefits.  

Later that month, the RO advised the appellant that she had 
been awarded payment of death pension benefits, effective in 
September 1971.  

As a condition to her continued receipt of income-based 
pension benefits, the appellant was required to submit 
periodic dependency, income and net worth information to VA.  
The record on appeal shows that between September 1972 and 
May 1980, the appellant communicated with VA on numerous 
occasions regarding her nonservice-connected pension 
benefits.  In none of these communications did she make any 
reference to a claim of service connection for the cause of 
the Veteran's death.  

The record on appeal contains numerous VA Forms 21-6798d, 
Death Award, showing that VA sent numerous letters to the 
appellant between October 1972 and January 1981, regarding 
her nonservice-connected pension benefits.  Although copies 
of the actual letters were not filed in the claims folder, as 
was then VA practice, the appellant has provided a copy of 
letters she received from VA in 1971 and 1973 advising her of 
her continued entitlement to pension benefits.  The form 
letters contain several boxes, two of which are checked.  The 
first checked box indicates, "You will be informed at a 
later date about your claim for service-connected death 
benefits."  The second checked box indicates, "The evidence 
does not show the veteran's death was due to any disease or 
injury incurred or aggravated by service.  Therefore you are 
not entitled to service-connected death benefits which are 
paid at a higher rate."  

In an August 1981 letter, the RO advised the appellant that 
her nonservice-connected death pension benefits had been 
terminated retroactively to January 1981, based on her 
failure to provide requested income information.  She did not 
respond until December 8, 1982, when the RO received a VA 
Form 21-4100, Statement of Income and Net Worth, from the 
appellant.  In an attached cover letter, the appellant 
indicated that she was submitting the form for the purpose of 
reinstating her nonservice-connected pension benefits.  The 
appellant also indicated that she had "added a statement 
concerning the Service Dependency Indemnity Compensation."  
In the attached statement, the appellant indicated that 
"[d]ue to national findings and rulings, I want to re-open 
my claim to the very beginning (1971) and ask for 
investigation if my husband's death was a service-connected 
death."  She claimed that the Veteran had been exposed to 
radiation during service which could have had produced his 
death from lymphoma.  

In a February 1983 letter, the RO requested additional 
information from the appellant regarding her contention that 
the Veteran had been exposed to radiation in service, 
including the tests in which he had participated, his rank, 
and unit of assignment.  The appellant responded later that 
month, stating that she was unsure if the Veteran had 
participated in atomic testing.  She indicated that she did 
recall that the Veteran's duties had something to do with 
radar, that he wore a film badge, and that his duties were 
classified.  It does not appear that the question of service 
connection for the cause of the Veteran's death was 
thereafter adjudicated by the RO.  

In a February 1983 letter, the RO notified the appellant that 
her nonservice-connected pension benefits had been 
reinstated, effective January 1, 1983.  The question of 
service connection for the cause of the Veteran's death was 
not addressed.  Between December 1983 and July 1989, the 
appellant communicated with VA on numerous occasions 
regarding her nonservice-connected pension benefits, but 
there is no indication that she raised the issue of service 
connection for the cause of the Veteran's death or that the 
question was ever addressed by the RO.  

In August 1991, the appellant contacted the RO by letter and 
indicated that she planned to remarry.  She asked that her 
nonservice-connected death benefits therefore be terminated.  
In a September 1991 letter, the RO advised the appellant that 
her nonservice-connected death pension benefits had been 
terminated, effective August 1, 1991, based on her 
remarriage.  

According to a final decree of divorce, the appellant's 
marriage of August [redacted], 1991, was dissolved on September [redacted], 
1995.

On August 14, 1996, the RO received a large packet of 
information from the appellant's then-representative.  In an 
attached cover letter, the representative indicated that the 
appellant wished to submit a claim of service connection for 
the cause of the Veteran's death from Non-Hodgkin's lymphoma 
secondary to exposure to ionizing radiation in service.  

The packet of information contained numerous documents, 
including the following:

Affidavits from individuals who worked with the Veteran 
after his separation from service, and who indicated 
that he had participated in nuclear testing at the 
Nevada Test Site.  

A March 1996 affidavit from a private physician 
indicating that the Veteran had become ill in the summer 
of 1966, "resulting in various and continuous 
unsuccessful attempts at correct diagnosis and 
treatment.  This led to hospitalization, testing, and 
diagnosis during early 1988."  The physician noted that 
the Veteran had died in August 1971 from reticular cell 
sarcoma, a condition which was synonymous with the term 
non-Hodgkin's lymphoma.  

A handwritten VA Form 21-534, purportedly signed by the 
appellant on September 7, 1971, on which she indicated 
that she was claiming that the cause of the Veteran's 
death was due to service.  This form contains no date 
stamp showing that it was ever submitted to or received 
by the RO, prior to August 14, 1996.  

A photocopy of a typewritten letter, purportedly from 
the Veteran and dated March 17, 1968, addressed to 
"Veterans Administration, El Paso, Texas and 
Washington, DC," in which he indicated that he had been 
recently diagnosed as having non-Hodgkin's lymphoma and 
was "100% disabled, totally and permanently."  The 
Veteran indicated that he believed that his cancer was 
caused by his participation in various "highly 
classified" tests which he was not permitted to 
discuss, other than to say that "I was sent to various 
locations on short notice to participate in 'tests' at 
Camp Desert Rock and Nevada Test Site, Nevada."  The 
Veteran indicated that "[t]his letter is to serve as my 
claim for entitlement to VA benefits for 100% 
disability."  This letter contains no date stamp 
showing that it was ever submitted to or received by the 
RO, prior to August 14, 1996.  

A photocopy of a handwritten letter, purportedly from 
the appellant and dated September 7, 1971, in which she 
noted that her husband had died in August 1971 from non-
Hodgkin's lymphoma.  She claimed that this had been 
explained to her on several occasions by his physician, 
Dr. Walter Feinberg.  She further indicated that she 
believed that the appellant's death was due to his 
exposure to high levels of radiation.  She recalled that 
during his military service, he had participated in 
numerous classified projects which he was forbidden to 
discuss with her, although "words I can remember are:  
Camp Desert Rock; Dougway Proving Ground in Utah; Nellis 
Air Force Base and several test places north of Las 
Vegas in Nevada; Nevada Test Site."  This letter 
contains no date stamp showing that it was ever 
submitted to or received by the RO, prior to August 14, 
1996.  

In January 1997, the appellant submitted another large packet 
of documents in support of her claim.  In one document, 
entitled "Comments for the Record" she claimed that in 
September 1971, her representative "submitted 
simultaneously, on my behalf, two application for benefit 
claims.  The first one, 09/07/71, was for service-connected 
death benefits (the original claim).  The second one, 
09/08/71 was for nonservice connected death pension.  He 
submitted both claims on the same day, 09/08/71."  The 
appellant further claimed that "[s]hortly thereafter, I was 
informed I would not qualify (at that time) for DIC because 
the disease was not compensable, but the application for non-
service connected death would qualify."  

The packet of information contained numerous photocopied 
documents, including the handwritten VA Form 21-534, 
purportedly signed by the appellant on September 7, 1971; the 
typewritten letter, purportedly from the veteran and dated 
March 17, 1968; and a photocopy of the handwritten letter, 
purportedly from the appellant and dated September 7, 1971.  
These copies are identical to the copies submitted by the 
appellant on August 14, 1996, but for the fact that they 
contain date stamps indicating that they were received by her 
then representative, the VFW, on September 10, 1971.  The 
application also contains a handwritten claims number at the 
top of the application, which belongs to another veteran.  (A 
search of the other veteran's claims folder was conducted to 
ensure that it did not contain any document pertaining to the 
appellant's first husband, but the search was negative).  
None of the documents contained in the January 1997 packet of 
information contains a date stamp indicating that they were 
received by VA in September 1971, or at anytime prior to 
1997.  

In connection with the appellant's claim, the RO contacted 
the service department to request information regarding the 
Veteran's possible in-service radiation exposure.  The 
service department responded that available records did not 
document the Veteran's presence during atmospheric nuclear 
testing.  Further, a careful review of Dosimetry data 
revealed no record of radiation exposure for him.  See March 
1997 letter from Defense Special Weapons Agency.  

In an April 1997 rating decision, the RO denied service 
connection for the cause of the Veteran's death secondary to 
radiation exposure, finding that service department records 
did not establish that the Veteran had been exposed to 
ionizing radiation during service.  The appellant appealed 
the RO's decision.  In a March 1998 decision, the Board 
similarly denied service connection for the cause of the 
Veteran's death, also finding, inter alia, that the Veteran 
was not a "radiation exposed veteran" as defined by 
applicable regulation, nor did the record contain probative 
evidence relating the cause of the Veteran's death to in-
service radiation exposure to warrant service connection on a 
direct basis.  The appellant appealed the Board's decision.  

While the matter was pending before the Court, in February 
1999, the appellant's then-attorney and a representative of 
VA's General Counsel, on behalf of the Secretary, filed a 
joint motion for remand, arguing that that VA had failed in 
its duty to assist the appellant in developing her claim by 
requesting additional verification from the service 
department that the Veteran had been a participant in a 
radiation risk activity.  In setting forth the factual 
background of the appeal, the joint motion incidentally noted 
that the "Appellant filed a timely application for [DIC] 
benefits in September 1971."  In a February 1999 order, the 
Court granted the parties' motion, vacated the Board's 
decision, and remanded the matter for additional evidentiary 
development.

Additional development thereafter conducted by the RO 
resulted in continued responses from the service department 
to the effect that military records did not indicate the 
Veteran's participation in a radiation risk activity during 
service.  The service department also indicated that a 
careful review of all available atmospheric nuclear testing 
Dosimetry records for the entire period of the Veteran's 
military service revealed no record of radiation exposure for 
the Veteran.  See April 2000 and March 2001 letters from 
Defense Threat Reduction Agency (DTRA).  

In May 2001, the appellant submitted a statement from K.K., 
an individual who served with the Veteran, to the effect that 
he had personal knowledge of the Veteran's presence at the 
Nevada Test Site during atmospheric nuclear testing.  

The RO provided a copy of K.K.'s letter to the service 
department and asked for additional evidentiary development.  
In a January 2002 letter, DTRA responded that they had 
reviewed K.K.'s statement to the effect that the Veteran had 
been present at the Nevada Test Site during Operation UPSHOT-
KNOTHOLE.  They indicated that military records, including 
the Veteran's Nuclear Test Personnel Review file and morning 
reports, did not corroborate K.K.'s statement or otherwise 
establish the Veteran's participation in UPSHOT-KNOTHOLE.  
They explained that had the Veteran been present at the 
Nevada Test Site during Operation UPSHOT-KNOTHOLE, such would 
have been indicated in morning reports.  

In an August 2003 rating decision, the RO granted service 
connection for the cause of the Veteran's death, finding that 
K.K.'s affidavit noted the Veteran's participation in a 
radiation risk activity and that because the service 
department could not confirm the Veteran's presence or 
absence during such activity, exposure was conceded under 
applicable regulation.  See 38 C.F.R. § 3.311(a)(4)(i).  
Given the evidence showing that the Veteran died from non-
Hodgkin's lymphoma, the RO determined that presumptive 
service connection was warranted.  The award was made 
effective August 14, 1995, one year prior to the date of the 
appellant's August 1996 claim.  See 38 C.F.R. § 3.114.  

In an October 2003 letter, the RO notified the appellant of 
its decision and further advised her that payment of DIC 
benefits as the surviving spouse of the Veteran would begin 
October 1, 1998, the earliest date VA regulations were 
liberalized to remove the bar for DIC benefits to a surviving 
spouse who had remarried.  See 38 C.F.R. § 3.55(a) (2008) 
(effective October 1, 1998) (providing that the remarriage of 
surviving spouse does not bar DIC benefits if remarriage is 
terminated by divorce).  

The appellant appealed the RO's decision, disagreeing with 
both the effective date of the award of service connection 
for the cause of the Veteran's death, as well as the 
effective date for payment of DIC benefits.  

In a September 2006 decision, the Board denied effective date 
earlier than August 14, 1995, for the award if service 
connection for the cause of death.  The Board found that the 
application received by VA in September 1971 expressly 
indicated that the appellant did not wish to seek service 
connection for the cause of the Veteran's death.  The Board 
considered the copy of the handwritten version of the 
September 1971 application which expressly indicated that the 
appellant sought service connection for the cause of the 
Veteran's death, but found that absent a date stamp from the 
RO, it could not be considered as having been filed in 1971.  

The Board found, in any event, that any claims pending in 
1971 and/or 1982, were subject to RO determinations regarding 
pension benefits.  The Board noted that 

A recent case, Deshotel v. Nicholson, No. 05-7155 
(Fed. Cir. July 27, 2006), held that where a 
claimant files "more than one claim with the RO at 
the same time, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but 
fails to specifically address the other claim, the 
second claim is deemed denied, and the appeal 
period begins to run."  Thus, had the appellant in 
this case believed that the RO improperly failed to 
address her claim of service connection for the 
cause of the veteran's death, her remedy was either 
to file a timely direct appeal, or allege clear and 
unmistakable error in that determination that 
failed to address her claim.  See id.  

Based on the foregoing, the Board concluded that the 
appellant's claim of service connection for the cause of 
death was received by VA on August 14, 1996.  The Board 
determined that the award of service-connection for the cause 
of the Veteran's death was therefore properly effective 
August 14, 1995, one year prior to the date of such claim.  
The Board further found that payment of DIC benefits was not 
warranted prior to September 30, 1998.  The Board explained 
that when the appellant filed her August 1996 claim of 
service connection for the cause of the Veteran's death, the 
law did not provide for reinstatement of DIC in the event of 
remarriage of a surviving spouse terminated by divorce.  It 
was not until that right was conferred by statute, effective 
October 1, 1998, that payments could resume.  

The appellant appealed the Board's decision to the Court, 
arguing only that the VA had failed to comply fully with its 
duty to notify under 38 U.S.C.A. § 5103(a).  In an August 
2008 memorandum decision, the Court affirmed the Board's 
decision, holding that any notice error was not prejudicial 
and that by raising no arguments regarding the merits of her 
claims, those issues were deemed abandoned.  

In August 2008, the appellant filed a motion for 
reconsideration, arguing for the first time before the Court 
that she had filed claims for DIC in September 1971 and 
December 1982.  She further argued that the Court's February 
1999 order granting the parties' joint motion established 
that she had filed a DIC claim in 1971 because such a finding 
was conceded in the factual background portion of the joint 
motion.  

In an April 2009 memorandum decision, the Court granted the 
appellant's motion for reconsideration, noting that 
"[b]ecause the factual basis underlying the Court's decision 
that she has received the earliest effective date as a matter 
of law may be undercut by the potential concession made in 
the 1999 JMR that the Court granted, [the appellant's] motion 
for reconsideration will be granted."  The Court cited 
"McCreary v. Nicholson, 19 Vet. App. 324, 234 (2005)" in 
support of its holding, a case pertaining to the equitable 
tolling of 120-day judicial-appeal.  Its relevance to the 
instant case is unclear, although it appears the Court cited 
this case in error, particularly given the obvious 
typographical error in the pinpoint citation.  

The Court also noted, 

In addition to the language in the February 1999 
JMR implying that Ms. [redacted] had filed a DIC 
benefits claim in September 1971, extant VA 
regulations provided that a claim by a widow for 
death pension benefits will also be considered to 
be a claim for DIC benefits.  38 C.F.R. § 
3.152(b)(1) (1971); see Isenhart v. Derwinski, 3 
Vet. App. 177, 179 (1992).  The Board found that 
any potential pending claims filed in either 1971 
or 1982 were implicitly adjudicated when Ms. [redacted] 
was awarded death pension benefits in February 
1983.  See Deshotel v. Nicholson, 457 F.3d 1258, 
1261 (Fed.Cir.2006).  However, as the Secretary 
states, the Court has instructed that a claim 
remains pending until there is either a recognition 
of the substance of the claim in an RO decision 
from which a claimant could deduce that the claim 
was adjudicated or an explicit adjudication of a 
subsequent claim for the same disability.  Ingram 
v. Nicholson, 21 Vet. App, 232, 243 (2006).  Thus, 
the Board's statement of reasons or bases for its 
conclusion that the grant of non-service-connected 
death pension benefits in 1983 reasonably put 
[appellant] on notice that any pending claim for 
service-connected benefits, including DIC benefits, 
had been denied is not adequate for judicial 
review.  



Entitlement to an effective date earlier than August 14, 
1995, for the award of service connection for the cause of 
the Veteran's death.

Except as otherwise provided, the effective date of an award 
of DIC based on an original claim will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.400 (2009).  

The effective date of an award of DIC for which application 
is received within one year of the date of death shall be the 
first day of the month in which death occurred.  38 U.S.C.A. 
§ 5110(a), (d); 38 C.F.R. § 3.400(c).

When VA awards benefits pursuant to a liberalizing 
regulation, however, the award may not be made effective 
earlier than the effective date of the liberalizing 
regulation.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

As discussed above, the record on appeal shows that on 
September 10, 1971, the RO received a typewritten VA Form 21-
534, Application for Dependency and Indemnity Compensation or 
Death Pension, from the appellant.  On the application, the 
appellant specifically indicated that she was not claiming 
that the cause of the Veteran's death was due to service.  

The record on appeal also includes photocopies of a 
handwritten VA Form 21-534 and letter, both signed by the 
appellant in September 1971, on which she claims that the 
Veteran's death was due to service.  One version of these 
photocopies, apparently obtained from the appellant's 
personal files, contains no date stamps.  Another version of 
these photocopies, apparently obtained from the files of the 
appellant's former representative, contains date stamps 
showing that they were received by V.F.W. in September 1971.  
Neither version contains any date stamps showing that they 
were received by VA in September 1971, or at any time prior 
to 1996.  Based on this record, the Board must conclude that 
although the appellant may have completed those documents in 
September 1971, her representative never submitted them to 
VA.  In that regard, the Board observes that the copies 
apparently obtained from the file of the appellant's former 
representative bear the claims number of a different veteran.  
VA has inspected that veteran's file but found no 
documentation belonging to the appellant's first husband.  

In any event, the Board finds that the fact that the 
handwritten version of VA Form 21-534 was not received by VA 
in September 1971 is immaterial.  Under 38 U.S.C.A. § 
5101(b)(1) and 38 C.F.R. § 3.152(b)(1), a claim by a 
surviving spouse for death pension "shall be" considered a 
claim for DIC.  Indeed, in Isenhart v. Derwinski, 3 Vet. App. 
177 (1992), the Court noted that the statutory and regulatory 
language was "clear and unambiguous" that a claim for death 
pension "shall be" considered a claim for DIC.  Isenhart, 3 
Vet. App. at 179.  Thus, the Court held that the law 

does not give the Secretary an option; nor does it 
permit the Secretary to delve into the intent of 
the claimant; nor does it allow a claimant to make 
an election.  As a matter of law, a claim for DIC 
shall be considered as a claim for a pension and a 
claim for a pension shall be considered a claim for 
DIC. 

Id.  

Based on the foregoing, the Board finds that the typewritten 
version of the appellant's VA Form 21-534, received by VA on 
September 10, 1971, constituted a claim for both death 
pension and DIC, which includes the claim of service 
connection for the cause of the Veteran's death, and VA was 
obligated to adjudicate both claims.  

As set forth above, the record on appeal is clear that the RO 
adjudicated the appellant's death pension claim in September 
1971.  The record on appeal, however, does not show that the 
RO formally adjudicated the claim for DIC based on service 
connection for the cause of the veteran's death in 1971 or, 
indeed, at any time prior to April 1997.  Under these 
circumstances, the question before the Board is whether the 
appellant's claim for DIC based on service connection for the 
cause of the Veteran's death was pending from September 10, 
1971.  See 38 C.F.R. § 3.160 (defining "pending claim").  

As the Board noted in its now vacated September 2006 
decision, in Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. 
Cir. 2006), the Federal Circuit held that "[w]here the 
veteran files more than one claim with the RO at the same 
time, and the RO's decision acts (favorably or unfavorably) 
on one of the claims but fails to specifically address the 
other claim, the second claim is deemed denied, and the 
appeal period begins to run."  

Since the Board's September 2006 decision, however, the Court 
has issued an opinion instructing that the Federal Circuit's 
language in Deshotel is to be interpreted narrowly, 
"stand[ing] for the proposition that, where an RO decision 
discusses a claim in terms sufficient to put the claimant on 
notice that it was being considered and rejected, then it 
constitutes a denial of that claim even if the formal 
adjudicative language does not 'specifically' deny that 
claim."  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  
In other words, the Court has held that a claim "remains 
pending until there is either a recognition of the substance 
of the claim in an RO decision from which a claimant could 
deduce that the claim was adjudicated or an explicit 
adjudication of a subsequent 'claim' for the same 
disability."  Id. at 243.  

In this case, the record on appeal shows that in a September 
1971 letter, the appellant was advised that she had been 
awarded death pension benefits.  Ordinarily, the appellant 
and her representative could be expected to know that any 
claim for DIC based on service connection for the cause of 
the Veteran's death had been implicitly denied, as one may 
not receive both death pension and DIC simultaneously.  

In this case, however, the appellant has provided copies of 
1971 and 1973 form letters she received from VA in connection 
with her receipt of pension benefits.  These form letters 
display two checked boxes-the first indicates, "You will be 
informed at a later date about your claim for service-
connected death benefits."  The second box checked 
indicates, "The evidence does not show the veteran's death 
was due to any disease or injury incurred or aggravated by 
service.  Therefore you are not entitled to service-connected 
death benefits which are paid at a higher rate."  

Given these inconsistencies, the Board finds that these 
letters do not provide a sufficient basis upon which the 
appellant could have deduced that her claim had been finally 
adjudicated.  Affording the appellant the benefit of the 
doubt, therefore, the Board finds that her claim for DIC 
based on service connection for the cause of the Veteran's 
death was received by VA on September 10, 1971, and remained 
pending until it was granted by the RO in the August 2003 
rating decision on appeal.  

As noted, applicable statue and regulations provide that the 
effective date of an award of DIC based on an original claim 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2009).  

In this case, the appellant's entitlement to DIC arose 
pursuant to a liberalizing law which added lymphomas (except 
Hodgkin's disease) to the list of presumptive diseases 
associated with exposure to ionizing radiation, effective May 
1, 1988.  See Radiation-Exposed Veterans Compensation Act of 
1988, Public Law 100-321, section 2(a), 102 Stat. 485-86.  
Under 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a), when VA 
awards benefits pursuant to a liberalizing regulation, the 
award may not be made effective earlier than the effective 
date of the liberalizing regulation.  Under the facts of this 
case, therefore, an effective date of May 1, 1988, for the 
award of service connection for the cause of the Veteran's 
death, is appropriate and there is no legal basis for an 
earlier effective date.  

In reaching this determination, the Board has considered the 
appellant's contentions to the effect that she is entitled to 
an effective date of September 1971 for the award of service 
connection for the cause of the Veteran's death as she has 
submitted evidence of direct causation.  See e.g. November 
2009 statement from appellant at page 3 ("And appellant 
elects NOW to be paid from September 1971 to the present time 
under provisions of 38 CFR 3.303(d) and is so entitled 
because 'it is established that the disease diagnosed after 
discharge was otherwise incurred during active service, 
including as a result of exposure to ionizing radiation."  

As a preliminary matter, the Board observes that VA has 
determined that the appellant's entitlement to DIC benefits 
stems from the presumptive regulations pertaining to exposure 
to ionizing radiation.  Service connection for the cause of 
the Veteran's death based on proof of actual causation has 
not been established.  

In order to establish service connection on a direct basis, 
there must be competent and probative evidence of both in-
service radiation exposure and of a connection between the 
Veteran's death and the claimed in-service radiation 
exposure.  See Ramey v. Brown, 9 Vet. App. 40 (1996); Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed.Cir.1994). 

In this case, as discussed in detail in its previous 
decisions and remands, service department records do not 
establish that the Veteran was exposed to ionizing radiation 
during service.  Rather, the RO conceded exposure under 
38 C.F.R. § 3.311(a)(4)(i), in light of K.K.'s statement, 
which was not received by VA until May 2001.  Moreover, the 
Board notes that it was not until 1996 that VA received 
medical information indicating that the appellant had died 
from non-Hodgkin's lymphoma and suggesting a link between the 
claimed in-service radiation exposure and the Veteran's 
death.  See e.g. 38 C.F.R. §§ 3.157; 3.114.  In other words, 
even assuming arguendo that the record on appeal now contains 
evidence sufficient to establish service connection for the 
cause of the Veteran's death on a direct basis, as the 
appellant claims, such evidence was not received by VA prior 
to 1996.  

For these reasons, the Board finds that although the 
appellant's claim of service connection for the cause of the 
Veteran's death was received by VA on September 10, 1971, her 
entitlement did not arise prior to May 1, 1988, the effective 
date of liberalizing law adding lymphomas (except Hodgkin's 
disease) to the list of presumptive diseases associated with 
exposure to ionizing radiation.  Under 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a), when VA awards benefits pursuant to a 
liberalizing regulation, as is the case here, the award may 
not be made effective earlier than the effective date of the 
liberalizing regulation.  Under the facts of this case, 
therefore, an effective date of May 1, 1988, for the award of 
service connection for the cause of the Veteran's death, is 
appropriate.  


Whether the appellant is entitled to reinstatement of 
Dependency and Indemnity Compensation (DIC) prior to October 
1, 1998

Applicable Law

VA pays DIC benefits to the "surviving spouse" of a veteran 
who died from a service-connected disability.  38 U.S.C.A. 
§§ 1310 (West 2002); 38 C.F.R. § 3.5 (2009).

In pertinent part, the term "surviving spouse" means a 
person of the opposite sex who was the spouse of a veteran at 
the time of the veteran's death, and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death and who, except as provided in 38 C.F.R. 
§ 3.55, has not remarried.  38 U.S.C.A. § 101(3), (31) (West 
2002); 38 C.F.R. § 3.50(c) (2009).

Based on the Board's decision above, the appellant is now 
entitled to payment of DIC benefits as the surviving spouse 
of the Veteran from May 1, 1998, the effective date of the 
award of service connection for the cause of the Veteran's 
death.  Her eligibility to receive DIC benefits, however, 
terminated upon her remarriage in August 1991.  She does not 
appear to contend otherwise.  Rather, she claims that she is 
entitled to reinstatement of her DIC benefits as the 
surviving spouse of the Veteran after the termination of her 
second marriage in September 1995.  

Reinstatement of DIC benefits is governed by 38 U.S.C. § 
103(d) and its implementing regulation, 38 C.F.R. § 3.55.  
These provisions have been modified several times.  See e.g. 
Owings v. Brown, 8 Vet. App. 17, 23 (1995).  

When the appellant was divorced in September 1995, the law 
then in effect barred the reinstatement of DIC benefits for a 
surviving spouse whose remarriage was terminated by death, 
divorce, or annulment.  Effective October 1, 1998, the law 
was amended to provide that the remarriage of a surviving 
spouse terminated by death, divorce, or annulment, would not 
bar the furnishing of dependency and indemnity compensation.  
See Veterans Millennium Health Care and Benefits Act, Pub. L. 
No. 106-117, § 502, 113 Stat. 1574 (1999) (codified at 38 
U.S.C.A. § 103(d) and 38 C.F.R. § 3.55(a)).  The legislation 
expressly provided an effective date of October 1, 1998, and 
further prohibited retroactive payment prior to that date.  
See also Transportation Equity Act for the 21st Century, Pub. 
L. No. 105-178, § 8207, 112 Stat. 107, 495 (1998).  

Based on the foregoing, the Board finds that the appropriate 
date for the reinstatement of the appellant's DIC benefits 
following termination of her remarriage by divorce is October 
1, 1998, the effective date of the liberalizing legislation.  
38 U.S.C.A. § 103(d); 38 C.F.R. §§ 3.55, 3.114(a), 
3.400(v)(4) (2009).  

In reaching this determination, the Board has considered the 
Veterans Benefits Act of 2003, Pub. L. 108-123, § 101(a), 117 
Stat. 2651 (2003) (codified at 38 U.S.C.A. § 103(d)(2)(B) and 
38 C.F.R. § 3.55(a)(10)).  That provision permits surviving 
spouses who remarried after the age of 57 to retain DIC 
benefits in certain circumstances.  While the appellant's 
remarriage in 1991 was after her 57th birthday, the statute 
pertains to surviving spouses whose remarriages remain 
intact.  Thus, it is not for application here.  In any event, 
the legislation did not become effective until January 1, 
2004, and further provided a prohibition of retroactive 
benefits.  See Pub. L. 108-123, § 101(c),(d).  

Entitlement to accrued benefits

Although a Veteran's claim generally terminates with his or 
her death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. §§ 5121, 5121A 
(West 2002 & Supp. 2009); see also Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  

The applicable legal criteria pertaining to accrued benefits 
provides that periodic monetary benefits to which an 
individual was entitled at death under existing under 
existing ratings or decisions or those based on evidence in 
the file at the date of death and due and unpaid, shall, upon 
the death of such individual, be paid to the surviving spouse 
or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.1000 (2009).  An application for 
accrued benefits must be filed within one year after the date 
of a veteran's death.  Id.

The U.S. Court of Appeals for the Federal Circuit has held 
that for a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  

After carefully reviewing the record, the Board finds that 
the Veteran did not have a claim for VA benefits pending at 
the time of his death.  Therefore, the legal criteria for 
establishing entitlement to accrued benefits are not met, and 
the appeal must be denied.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(c).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the Veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
C.F.R. §§ 3.1(p), 3.155(a) (2009); see also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).

The Board has carefully reviewed the record and can identify 
no communication from the Veteran which may be considered to 
be a pending claim for VA benefits.  The appellant has 
pointed to a photocopy of a typewritten letter, purportedly 
from the Veteran and dated March 17, 1968, addressed to 
"Veterans Administration, El Paso, Texas and Washington, 
DC," in which he notes that "[t]his letter is to serve as 
my claim for entitlement to VA benefits for 100% 
disability."  This letter contains no date stamp showing 
that it was ever submitted to or received by the RO, prior to 
August 14, 1996.  As discussed above, the appellant has 
submitted two versions of this letter.  The first bears no 
date stamp and the second displays a date stamp showing it 
was received by V.F.W. in September 1971.  Again, however, 
the record on appeal contains absolutely no indication that 
this letter was ever submitted to or received by the RO in 
March 1968, or indeed at any time prior to the Veteran's 
death in August 1971.  

The Board has considered the appellant's contentions to the 
effect that the March 1968 claim purportedly submitted by the 
Veteran prior to his death was lost by VA.  There is, 
however, is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992); see also Mindenhall v. Brown, 7 Vet. App. 
271 (1994).

In this case, the Board finds that there is no evidence to 
rebut the presumption of regularity, much less "clear 
evidence to the contrary."  Though the appellant has claimed 
that the Veteran submitted a claim for benefits in March 
1968, the Court has held that the statements of a claimant, 
standing alone, are not sufficient to rebut the presumption 
of regularity in RO operations.  YT v. Brown, 9 Vet. App. 195 
(1996); Mason v. Brown, 8 Vet. App. 44 (1995).  Thus, the 
Board must presume that had the Veteran actually submitted a 
claim in March 1968, or at any time prior to his death, RO 
personnel would have associated it with the Veteran's claims 
folder.  

The Board has considered the appellant's contentions to the 
effect that the Veteran's claim may have been lost, as VA 
lost documents she submitted in September 1971.  In support 
of her assertion, she has submitted copies of various 
documents she provided to her representative in September 
1971, after the Veteran's death, when compiling her 
application for VA death benefits.  As discussed above, 
however, these documents are date stamped as having been 
received by her representative in September 1971.  None of 
the documents exhibits a date stamp indicating that they were 
ever received by VA, leading to the conclusion that her 
representative did not actually submit them.  The Board 
therefore finds that the September 1971 documents submitted 
by the appellant are not sufficient to rebut the presumption 
of regularity.  

Similarly, the appellant has referenced a statement from "US 
Senator Akaka, Chairman of VA Committee" purportedly to the 
effect that "VA has a terrible record for 'losing' documents 
sent in by claimants."  The Board presumes that the 
appellant refers to comments on a recent audit conducted by 
VA's Office of Inspector General (OIG) to evaluate the 
effectiveness of VA regional offices' management of their 
mailroom operations.  The Board finds that this OIG report, 
however, is not sufficient to constitute "clear evidence" 
to rebut the presumption of regularity.  The audit was 
conducted at four regional offices, none of which is the 
regional office where the appellant alleges that the Veteran 
sent his claim.  Moreover, this audit was conducted recently, 
and is not indicative or probative of mailroom practices in 
1968.  

Based on the foregoing, the Board finds that there the 
Veteran did not have a claim for VA benefits pending at the 
time of his death.  Thus, there is no legal basis upon which 
to award accrued benefits.  38 U.S.C.A. § 5121, 5101(a); 38 
C.F.R. § 3.1000; Jones, 136 F.3d 1299.


ORDER

An effective date of May 1, 1988, for the award of service 
connection for the cause of the Veteran's death is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to payment of DIC benefits as the surviving 
spouse of the Veteran is established effective May 1, 1988, 
but for the period from August [redacted], 1991, to October 1, 1998.  

Entitlement to accrued benefits is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


